Citation Nr: 1028084	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1. Entitlement to an effective date earlier than July 21, 2005, 
for the grant of a compensable, 10 percent, rating for the 
service-connected impaired hearing.

2. Entitlement to an effective date earlier than July 21, 2005, 
for the grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted a 
10 percent rating for the service-connected impaired hearing, 
effective from July 21, 2005, and granted service connection for 
tinnitus, effective from July 21, 2005.  


FINDINGS OF FACT

1.  By a June 1970 rating decision, the Veteran was granted 
service connection for impaired hearing, and assigned a 0 percent 
(non-compensable) disability rating, effective from November 28, 
1969.  The Veteran did not appeal this rating decision and it 
became final.

2.  On July 21, 2005, an informal claim for an increased 
(compensable) rating for impaired hearing was received from the 
Veteran.  Prior to July 21, 2005, there were no informal or 
formal claims for a compensable rating for impaired hearing 
received in the record.

3. It was not factually ascertainable that an increase in 
severity of the Veteran's impaired hearing occurred in the year 
prior to July 21, 2005.

4. The preponderance of the evidence is against finding that the 
Veteran filed a claim for service connection for tinnitus prior 
to July 21, 2005, more than one year after his separation from 
active duty.



CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 21, 2005, 
for the assignment of a 10 percent disability rating for impaired 
hearing, have not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 
6100 (2009).

2. The criteria for an effective date earlier than July 21, 2005, 
for the grant of service connection for tinnitus, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 
Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided 
prior to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting review 
of a decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In the present case, the Veteran is challenging the effective 
date assigned following the grant of a compensable rating for the 
service-connected impaired hearing and following the grant of 
service connection for tinnitus.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held, as to the notice requirements 
for downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In this case, the Veteran was sent a letter in August 2005 that 
fully addressed the notice elements for a claim for service 
connection for a claim for a compensable rating for impaired 
hearing and for tinnitus.  The letter informed the Veteran of 
what evidence was required to substantiate those two claims, and 
of his and VA's respective duties for obtaining evidence.  The 
Board also notes that the RO sent the Veteran a letter in March 
2006 informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for disability 
compensation benefits is granted, an effective date is assigned, 
and the claimant files an appeal as to the effective date 
assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. 
at 491 (holding that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  
Here, the Veteran's claims for an earlier effective date fall 
within this fact pattern.  Previously, as noted above, in August 
2005, VCAA notice concerning the underlying claims was provided 
to the Veteran.  After receiving notice of the award of a 10 
percent rating for impaired hearing and the award of service 
connection for tinnitus, the Veteran perfected a timely appeal 
with respect to the effective dates assigned to those grants.  
Clearly, no further section 5103(a) notice is required for the 
Veteran's earlier effective date claims.

As for the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the April 2006 notification of 
the April 2006 rating decision, and the July 2006 and November 
2006 statements of the case (SOCs)] that contain notice of VA's 
rating communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of the 
reasons for the RO's decision.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development or notification of the earlier effective date 
claims adjudicated in this decision is required.  Moreover, he 
has not demonstrated (or alleged) any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran. 

With regard to the Veteran's claims that earlier effective dates 
are warranted due to clear and unmistakable error (CUE) in the 
June 1970 rating decision, the Court has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify and 
to assist under the VCAA do not apply to allegations of CUE in 
prior decisions, because a CUE motion is not a claim or an 
appeal, but is a collateral attack upon a previous final 
decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  He underwent a VA 
examination in January 2006 which the Board finds to be adequate, 
since the examination report included a review of the claims 
folder and a history obtained from the Veteran, and examination 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  The January 2006 examination report is 
therefore adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II. Claim of CUE in June 1970 RO Rating Decision

The Veteran contends he should be entitled to an effective date 
in 1970 for the grant of a compensable rating for impaired 
hearing and for the grant of service connection for tinnitus, 
essentially based on the theory that there was CUE in the June 
1970 RO rating decision.  Specifically, with regard to tinnitus, 
he claims that the RO, in the June 1970 rating decision, 
committed CUE in failing to grant service connection for 
tinnitus, and he claims that 38 U.S.C.A. § 1154(b) appears to 
apply.  He also contends that he told the VA examiner in 1970 
that he suffered from tinnitus, but that VA failed to grant 
service connection for tinnitus when it granted service 
connection for impaired loss in the June 1970 rating decision.   

An individual whose VA claim is denied by an RO has one year in 
which to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Such a final decision may, however, be reversed or amended where 
evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

Judicial precedent has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  In addition, "[c]lear and 
unmistakable error requires that error, otherwise prejudicial . . 
. must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313-4 (1992) (en banc).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), (quoting Russell, 3 Vet. App. at 313-14).  
Even if error is found in the prior decision, for a finding of 
CUE it must be the case that reasonable minds could not differ 
that the result would have been manifestly different but for the 
error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating decision 
contained CUE, a review of the law and evidence which were before 
the rating, board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed at 
the time of the prior . . . decision."  Russell, 3 Vet. App. at 
314.  In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the RO's action in June 1970 in 
determining whether CUE existed at that time.

With regard to the Veteran's claim that there was CUE in the June 
1970 RO rating decision, the Board notes that in the June 1970 
rating decision, the RO granted service connection for impaired 
hearing and assigned a 0 percent (non-compensable) disability 
rating, effective from November 28, 1969, and pursuant to 
Diagnostic Code 6297.  

In 1970, the severity of hearing loss was determined by 
comparison of controlled speech reception test results or pure 
tone audiometry with specific criteria set forth at 38 C.F.R. 
Part 4, §4.85, Tables I and II, Diagnostic Codes 6277 through 
6297 (1970).  In cases where no other data was available, 
comparison of conversational voice in feet with specific criteria 
would be used for the purpose of service connection or 
evaluation.  38 C.F.R. Part 4, § 4.87, Table II (1970).

At the time of the June 1970 rating decision, if the results of 
pure tone audiometry were used to ascertain hearing impairments, 
the equivalent literal designation for each ear, separately, was 
to be ascertained from Table II, 38 C.F.R. § 4.87(a)(1970),  and 
the percentage evaluation determined.  The determination was to 
be calculated by taking the pure tone audiometry average decibel 
loss at 3 frequencies: 500, 1000, and 2000 Hertz. 4.85(c), 
4.87(a), Table II.  There were six areas of impairment in 
efficiency indicated, "A" through "F"; and they were determined 
under Table VI by the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 500, 
1,000, and 2,000 hertz.  Where the average loss was not more than 
25 decibels, and none of the readings was more than 35 decibels, 
hearing was designated "A."  Where the average was not more 
than 67 decibels, and no reading was more than 80 decibels the 
designation was "D."  Where there was "A" hearing in the 
better ear, and "D" hearing in the worse ear, a compensable 
rating of 10 percent was warranted.  38 C.F.R. § 4.87(a), Table 
II (1970).

The only evidence of record at that time (of the June 1970 rating 
decision) were service treatment records (STRs) and a VA 
examination reported from May 1970.  STRs showed that in November 
1969, in conjunction with his discharge examination, the Veteran 
underwent audiometric testing which revealed decibel losses as 
follows at 500, 1000, 2000, 3000 and 4000 Hertz: 20, 15, 30, 15, 
and 15 in the right ear; and 25, 15, 65, 20, and 25 in the left 
ear.  In connection with the Veteran's March 1970 claim for 
service connection for "loss of partial hearing", a VA 
audiometric examination was arranged in June 1970.  At that time 
the Veteran reported having a hearing problem since a grenade 
went off in service.  He also reported that his ears did not 
ring.  Audiometric testing showed decibel losses as follows at 
500, 1000, 2000, and 4000 Hertz:  15, 10, 10, and 70, in the 
right ear; and 10, 5, 40, and 75, in the left ear.  The 
percentage of speech discrimination in the right ear was 90 
percent and in the left ear was 92 percent.  

After reviewing the STRs and VA examination report, the RO issued 
a decision in June 1970, finding that the Veteran's impaired 
hearing was incurred in service.  Accordingly, the RO granted 
service connection for impaired hearing and assigned a 0 percent 
rating, pursuant to Diagnostic Code 6297, as in effect at that 
time.  

In determining whether the RO committed CUE in the June 1970 
decision, the Board will first determine whether the correct 
facts, as they were known at the time, were before the 
adjudicator.  In that regard the Board notes that the Veteran's 
STRs appear to be complete, as is the VA examination report.  
Thus, in examining the RO's June 1970 decision, the Board finds 
that this was the conclusion of all the medical evidence of 
record at that time, and, therefore, the Board must conclude that 
the RO's findings were consistent with and supported by the 
evidence then of record.  Moreover, in the June 1970 rating 
decision the RO referred to the STRs and VA examination report, 
and does not appear to have made a materially incorrect 
characterization of any of the evidence at that time, such that 
might have been a viable CUE claim in this case if the Veteran 
were also able to demonstrate that correction of the error would 
"manifestly" have changed the outcome.  See Russell v. Principi, 
supra.  However, the Veteran has made no such showing.  Rather, 
it appears that the Veteran's position in this appeal amounts to 
no more than "a disagreement as to how the facts were weighed or 
evaluated" and this cannot form the basis for a claim of CUE.  
Damrel v. Brown, supra. 

With regard to the fact that the RO in June 1970 did not consider 
a claim for service connection for tinnitus, the Board notes that 
in March 1970 the Veteran submitted a formal claim (VA Form 21-
526) in which he claimed service connection specifically for 
"loss of partial hearing", but he did not list tinnitus or 
ringing in the ears on the claim form.  Moreover, at the time of 
the May 1970 VA examination, the Veteran reported his ears did 
not ring.  Thus, since there was no claim (formal or informal) 
pending for service connection for tinnitus at the time of the 
June 1970 rating decision, the Board does not find CUE in that 
rating decision simply because the RO did not consider (and 
grant) service connection for tinnitus.  

With regard to whether the statutory or regulatory provisions 
extant at the time were correctly applied, the Board finds that 
the audiometric testing conducted as part of the May 1970 VA 
examination also did not show a compensable hearing loss at that 
time.  38 C.F.R. §§ 4.85, 4.87(a), Table II (1970).  The May 1970 
audiometric testing yielded discrimination ability in the right 
ear of 90 percent and in the left ear 92 percent, and speech 
reception threshold levels of 8 in each ear, which translates 
into Level A hearing acuity in each ear, under Diagnostic Code 
6297 which, in turn, yields a noncompensable rating.  Thus, the 
Board finds that the RO correctly applied the governing legal 
authority in effect at the time of the June 1970 RO decision.  
Considering the evidence available at the time of such decision, 
and the law then in effect, the Board finds that there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that a compensable rating for impaired hearing was 
warranted or that service connection for tinnitus was warranted.  
There is no undebatable error of fact or law that would have 
manifestly changed the outcome.  

The Board acknowledges that a compensable rating was granted for 
impaired hearing in 2005, and the Veteran's claim for service 
connection for tinnitus was also granted in 2005.  However, those 
claims were granted on the basis of new evidence which was not in 
the record at the time of the June 1970 rating decision.  The 
Board cannot, by law, review an older unappealed decision based 
on evidence that did not exist at the time of the older decision.  
Therefore, the Board finds no CUE in the June 1970 RO rating 
decision.  38 C.F.R. § 3.105 (a).  Because there was no CUE in 
that rating decision, that decision became final.


III. Earlier Effective Date Claims

The award of effective dates is governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. 
§ 3.400.  According to the statute and regulation, the effective 
date of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

1. Earlier Effective Date for Compensable Rating for Impaired 
Hearing

The Veteran contends that he is entitled to an earlier effective 
date, back to 1970, for the assignment of a compensable (10 
percent) rating for his bilateral hearing loss disability.  

As noted above, the assignment of effective dates of awards is 
generally governed by 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), however, provide 
an exception to the general rule for increased rating claims by 
stating that the effective date of an increased rating shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date, otherwise, date of 
claim.  See also Hazan v. Gober, 10 Vet. App. 511 (1997); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The Court has made it clear that the date of the filing of a 
claim is controlling in determinations as to effective dates.  A 
specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Also, with regard to the terms "application" 
or "claim", the Board notes that once a formal claim for 
compensation has been allowed, receipt of a VA hospitalization 
report or a record of VA treatment or hospitalization will be 
accepted as an informal claim for increased benefits, and the 
date of such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

The Veteran contends he should be entitled to an earlier 
effective date, back to 1970 (when he initially filed his claim 
for service connection), for the assignment of the 10 percent 
disability rating for his impaired hearing.  In evaluating the 
Veteran's claim for an earlier effective date, the Board must 
first identify the date of claim and then identify the date 
entitlement arose.

In March 1970,  the Veteran's formal claim (VA Form 21-526) for 
service connection for loss of partial hearing was received.  By 
June 1970 rating decision, the RO granted service connection for 
impaired hearing, and assigned a 0 percent (non-compensable) 
disability rating, effective from November 28, 1969.  The Veteran 
did not appeal this rating decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The next document received in the claims folder was on July 21, 
2005, when the Veteran filed an informal claim for a compensable 
rating for his service-connected impaired hearing.  A January 
2006 VA examination report showed that the Veteran underwent 
audiological testing, which showed that his service-connected 
impaired hearing met the criteria for a compensable rating.  
38 C.F.R. § 4.85, DC 6100. 

By an April 2006 rating decision, the RO granted a 10 percent 
rating for the service-connected impaired hearing, effective from 
July 21, 2005.  

As noted above, the Veteran's increased rating claim was received 
on July 21, 2005.  The Board has carefully reviewed the record in 
order to determine whether there existed previous, un-acted-upon 
claims for an increased rating (prior to the date of claim, July 
21, 2005).  See Servello v. Derwinski, supra.  Also, the Board 
notes that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report or a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); 38 C.F.R. § 3.155(a).

Under the controlling law and regulations outlined above, the 
Board must review the evidence dating back to June 1970, to 
determine the "earliest date as of which," within the year prior 
to the claim, an increase in disability was factually 
ascertainable.  See Hazan, supra.  The Board concludes that the 
earliest document in the claims file received after the June 1970 
rating decision that can be construed as a claim related to the 
Veteran's impaired hearing is the Veteran's July 21, 2005 
informal claim.  Unlike Hazan, however, there is nothing in the 
claims folder that suggests a change in the Veteran's hearing 
loss disability in the one year prior to July 21, 2005.  There 
was no evidence (or any other pertinent documents) submitted 
prior to that date which would provide a basis for an earlier 
effective date for the assignment of a compensable rating.  

The Board notes that the Veteran submitted, in April 2006, 
private medical records showing that he underwent audiometric 
testing for his employer from 1969 through 2000.  The Board notes 
that whether or not these records show that the Veteran had 
compensable bilateral hearing loss prior to July 21, 2005 is not 
relevant to the issue at hand.  In that regard, the Board notes 
that these are private audiometric test results which were 
submitted for the first time in April 2006, and, therefore, 
cannot provide the basis for an earlier effective date since 
these records were received for the first time subsequent to the 
increased rating claim.

As noted, the June 1970 rating decision is final.  The Board 
finds that following the June 1970 rating decision there was no 
claim filed prior to the July 21, 2005 informal claim.  Overall, 
the record does not contain any evidence showing an increase in 
the Veteran's impaired hearing within one year before his July 
21, 2005 claim.  Therefore, the earliest effective date allowed 
under law for the compensable, 10 percent, rating is July 21, 
2005, the date of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, supra.  


2. Earlier Effective Date for Service Connection for Tinnitus

The effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise, as noted above, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155; see also Norris v. 
West, 12 Vet. App. 413, 421 (1999).

The Veteran contends that he should be granted an earlier 
effective date, in 1970, for the grant of service connection for 
tinnitus.  While he essentially claims he should have been 
granted service connection for tinnitus in the June 1970 rating 
decision, at that time there was no claim (either formal or 
informal) pending for service connection for tinnitus.  The 
record reflects that in March 1970 the Veteran filed a formal 
claim (VA Form 21-526), in which he requested service connection 
for "loss of partial hearing - Sept. 69".  In the narrative 
history portion of the May 1970 VA examination, the examiner 
wrote that the Veteran's "ears do not ring", and the Veteran 
signed the bottom of that page.  Thus, although the Veteran 
contends he should be granted service connection for tinnitus 
back to 1970, the record does not show that any claim for service 
connection for tinnitus was filed within the first year after he 
separated from service.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the claim, or the date entitlement arose.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

Based upon a complete review of the evidence on file in this 
case, the Board finds that an effective date prior to July 21, 
2005, for the grant of service connection for tinnitus is not 
warranted.  In this regard, the record reflects that by the June 
1970 rating decision, the RO granted service connection for 
impaired hearing and assigned a non-compensable (0 percent) 
evaluation, effective from November 28, 1969.  However, there is 
no indication that at that time he had ringing in his ears or 
tinnitus, or that he was claiming service connection for any such 
symptoms or disability.  Furthermore, since the Veteran did not 
appeal the June 1970 rating decision it became final and, without 
a showing of clear and unmistakable error, it may not be 
disturbed.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Following the June 1970 rating decision, the RO did not receive 
any additional writings or documents from the Veteran pertaining 
to the June 1970 rating decision or to tinnitus.  The first time 
the RO received any writing from the Veteran exhibiting an intent 
to file a claim of entitlement to service connection for tinnitus 
was in July 2005.  Specifically, on July 21, 2005, the Veteran's 
representative submitted a letter on his behalf, indicating that 
the Veteran "seeks an informal claim for compensation and 
pension."  On July 26, 2005, the RO received a formal claim (VA 
Form 21-526), in which the Veteran specifically claimed service 
connection for tinnitus, reported to have began in 1969.  
Although in April 2006 he submitted results of audiometric 
testing, dated prior to and subsequent to active service, that he 
underwent for his then employer, these documents show that he 
denied ringing in his ears just one month after his discharge 
from service.  Thus, prior to July 21, 2005, the Veteran 
submitted no documents showing any indication of a desire to file 
a claim for service connection for tinnitus.  

The record reflects that the RO based the eventual grant of 
service connection for tinnitus on a VA examination report dated 
in January 2006 and a July 2005 letter from a private physician, 
Dr. Stefanek, which was received in August 2005.  Thus, a review 
of the record prior to July 21, 2005, shows no document which may 
be construed as a formal or informal claim for service connection 
for tinnitus.  The Board therefore concludes that 38 C.F.R. § 
3.400 does not provide a basis for an earlier award of service 
connection for tinnitus.  The date of claim came after the date 
of entitlement; the later date is the controlling date for the 
effective date assigned under the factual circumstances of this 
case.  38 U.S.C.A. § 5110(a) (effective date of original claim 
shall not be earlier than the date of receipt of application 
therefore).  Further, the Court has acknowledged that the 
effective date based on an award of service connection is not 
based on the date of the earliest medical evidence demonstrating 
a casual connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA.  LaLonde, supra, citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), Wright v. 
Gober, 10 Vet. App. 391 (1997).

The Board appreciates the Veteran's contentions regarding his 
claim, however, in view of the foregoing, the Board concludes 
that there is no basis upon which to establish an effective date 
for service connection for tinnitus any earlier than that which 
has been currently assigned, i.e., July 21, 2005.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Therefore, the Board finds that the 
objective evidence of record preponderates against a finding that 
an effective date earlier than July 21, 2005, is warranted for 
the grant of service connection for tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An effective date earlier than July 21, 2005, for the grant of a 
compensable, 10 percent, rating for the service-connected 
impaired hearing is denied.

An effective date earlier than July 21, 2005, for the grant of 
service connection for tinnitus is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


